Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8, 11-12 and 16 are finally rejected under 35 U.S.C. 103 as being unpatentable over EP 0457708 in view of Nicolle (2,358,246), WO 2016/0544459 and Strang (3,115,989). Claims 1-6, 8, 11-12 17are finally rejected under 35 U.S.C. 103 as being unpatentable over GB 2,288,972 in view of Nicolle (2,358,246), WO 2016/0544459 and Strang (3,115,989). EP 0457708 and GB 2,288,972 each disclose a package containing portions (4; inside 22; respectively) of beverage precursor in the form of a positioning band (2; 20) comprising a pair of packaging sheets (17, 17; defining opposite sides of 22) sealed to one another for closing and sealing the portions individually and separately in a substantially oxygen impervious manner by the sheets being sealed together about each portion, wherein the portions take three-dimensional shapes covered on each side of the band and wherein at least one of the sheets can be cut or torn at least partially about each portion for removal of each portion individually. EP 0457708 and GB 2,288,972 do not disclose a spherical shape of the portions and separable means between individual portions. However, Nicolle discloses a similar portioned strip package (Figure 3) with portions having a spherical shape (see Figure 4) of the portions and separable means (43) between individual portions for individual opening of the portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of EP 0457708 and GB 2,288,972 with a spherical shape (see Figure 4) of the portions and separable means (43) between individual portions for individual opening of the portions in the manner of Nicolle as claimed, as such a modification would predictably provide a mere change in shape and a manner of rendering the portions individually usable. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. The previous employed art do not disclose the band arranged in a continuous manner in wound layers within a self-standing casing. However, WO 2016/0544459 disclose a similar band arranged in a continuous manner in wound layers within a self-standing casing (see Figure 1 and paragraphs 0019-0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either of the two combinations employed above with an additional self-standing casing with the band wound therein in the manner of WO 2016/0544459 as claimed, as such a modification would predictably store the package band in an orderly and easily dispensable manner. As to the casing having a front openable wall, Strang discloses a similar package for dispensing portions of a strip of banded content including a casing (defined carton) including a front openable wall (3) comprising at least one weakened line (17) allowing the front openable wall to be opened (see Figures 4 and 5) along a middle of the front openable wall.   
As to claim 2, each employed reference discloses the positioning band being symmetrical in an equatorial plane. 
As to claims 3 and 4, the proposed respective combinations as made would allow superimposed layers of plural of the package, the separation ratio being another arbitrary matter of shape and design.
As to claim 5, each employed reference discloses a formed polymer film, the manner of forming and thickness of the sheets being arbitrary in the general claimed construction.   
As to claim 6, each employed reference discloses the sheets being inherently low in oxygen permeability.
As to claim 8, each employed reference discloses the sheets being inherently are a barrier to a degree to UV light. 
As to claims 11-12 and 19-20, Strang discloses the self-standing protective casing (defined carton) comprises an openable gate (wall between lines 17 and 17) to allow extraction of the band therethrough in a longitudinal direction of the band, the openable gate being a hinged flap at an upper corner. 
As to claim 16, EP 0457708 discloses an identification element (24).
As to claim 17, GB 2288972 discloses polymer material of a thickness to form the packaging sheets (page 3, lines 21-24), the thickness being of an arbitrary dimension.
  
Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of FR 2784662. The previous employed art do not disclose the portions filled with protective gas, nor the sheets formed of compostable material. However, FR 2784662 disclose a similar package wherein the portions are filled with protective gas (see page 3, line 14 through page 5, line 4) and the sheets formed of compostable material (see the disclosure of Figures 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed invention filled with protective gas and the sheets formed of compostable material in the manner of FR 2784662 as   claimed, as such modifications would predictably protect the content from ambient conditions in use and facilitate disposing of the package after its use, respectively.   

Claim 21 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Kronfeld (4,113,141). The previous combinations includes Strang, which discloses a window (16) to allow interior viewing of the casing, but not a transparent window. However, Kronfeld discloses an analogous casing (10) with a transparent window (44) to allow interior viewing of the casing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed invention with a transparent window in the manner of Kronfeld as claimed, as such a modification would predictably allow interior viewing of the casing while protecting the inner area of the casing.    
 
Applicant’s arguments with respect to the amended and new claims  have been considered but are moot because the new grounds of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reliance on a number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG